Citation Nr: 1442686	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-50 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for sleep apnea.

2.  Entitlement to a rating in excess of 20 percent for multilevel lumbosacral disc disease.

3.  Entitlement to a rating in excess of 10 percent for narcolepsy.  

4.  Entitlement to a rating in excess of 10 percent for arterial hypertension.  

5.  Entitlement to an effective date prior to July 7, 2010 for the grant of service connection for adjustment disorder.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September to December 1994, May to December 2000, and February 2003 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In July 2014, the Veteran's representative effectively withdrew his appeals on the issues of higher ratings for sleep apnea, multilevel lumbosacral disc disease, narcolepsy, and arterial hypertension.  

2.  The RO denied the Veteran's claim for entitlement to service connection for adjustment disorder in July 2005.  The Veteran did not appeal that decision or submit new and material evidence within 1 year of the July 2005 notification of that decision, and it became final.
 
3.  Thereafter, an application to reopen the claim for entitlement to service connection for adjustment disorder was not received until July 7, 2010.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of higher ratings for sleep apnea, multilevel lumbosacral disc disease, narcolepsy, and arterial hypertension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for an effective date prior to July 7, 2010, for the grant of service connection for adjustment disorder are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeals withdrawn

In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wanted to withdraw his appeals for higher ratings for sleep apnea, multilevel lumbosacral disc disease, narcolepsy, and arterial hypertension, and for TDIU.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as those issues and they are dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for these claims since the appeals have been withdrawn.



Effective date for service connection for adjustment disorder 

The Veteran's appeal arises from his disagreement with the RO's November 2011 decision assigning July 7, 2010 as the effective date for the grant of service connection for adjustment disorder.  

A July 2010 notice letter advised the Veteran of the evidence necessary to substantiate his claim and the duties of the parties.  This notice was in connection with his July 2010 claim for service connection.  The service connection claim was subsequently granted.  Judicial decisions have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that the Veteran was advised of criteria for effective dates and degrees of disability in July 2010.  The Board concludes that additional notice is not necessary.   

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims folder, as are post-service VA medical examination reports and treatment records and lay statements from the Veteran.  The Board therefore finds that VA has satisfied its duty to notify and the duty to assist.

The effective date of an award of disability compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received within one year of separation from the service, the effective date for an award of disability compensation for direct service connection is the day following separation from active service, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5101(a), a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2013).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).

The Veteran filed a claim for service connection for adjustment disorder in January 2005.  The RO denied that claim in July 2005 on the basis that the evidence did not show that adjustment disorder existed, and notified the Veteran of that decision and of his appeal rights July 26, 2005.  In May 2014, the Veteran's representative argued that the Veteran submitted new and material evidence in July 2006, within the 1 year appeal period, and that therefore, the claim is still open because there was no further decision issued and the claim was still pending pursuant to 38 C.F.R. § 3.156(b).  

However, a careful review of the evidence of record reveals that the Veteran did not appeal the July 2005 rating decision or submit new and material evidence within 1 year of the July 26, 2005 date that he was notified of that decision.  While additional evidence was submitted within a year of the July 2005 decision, a careful review of it reveals that none of it was new and material evidence for the Veteran's claim for service connection for an adjustment disorder.  While the Veteran reported being stressed out, being mentally exhausted due to worries, and having fear, in a letter received on July 14, 2006, these statements are cumulative of his earlier January 2005 report that he had an adjustment disorder.  Furthermore, he is not capable of indicating that he has a psychiatric disorder, since he is a layperson and this is a complex medical matter for which medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the statements submitted in July 2006 are not new and material evidence.  38 C.F.R. § 3.156.  As such, the July 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Thereafter, no other evidence which could be considered to be a claim for service connection for adjustment disorder was received prior to the July 7, 2010 claim to reopen.  The RO granted the claim in November 2011 and set the effective date for the grant as July 7, 2010, and the Veteran has appealed that effective date.  

After reviewing the totality of the evidence, the Board is compelled to find that in light of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, an effective date prior to July 7, 2010 for the grant of service connection for adjustment disorder is not warranted.  The claim filed in January 2005 was denied in July 2005 and the Veteran did not appeal it or submit new and material evidence within 1 year of the July 2005 date of notification of that decision and of his appeal rights.  Accordingly, that decision became final.  Thereafter, no evidence which could be considered a claim to reopen was received prior to July 7, 2010, the currently assigned effective date for the grant of service connection for adjustment disorder.  No earlier effective date for the grant of service connection for adjustment disorder is warranted in this case under the law.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156, 3.400.  The provisions of 38 C.F.R. § 3.156(b) only apply when new and material evidence is received within a year after notification of a decision.  Here, no new and material evidence was received within that 1 year timeframe.     


ORDER

The appeals on the issues of higher ratings for sleep apnea, multilevel lumbosacral disc disease, narcolepsy, and arterial hypertension are dismissed.

An effective date prior to July 7, 2010 for the grant of service connection for adjustment disorder is denied.



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


